Case 18-32805-sgj11 Doc 46-4 Filed 12/12/18            Entered 12/12/18 18:08:52      Page 1 of 1




                                                EXHIBIT B


                               RESTAURANT CONTRACTS

            EXECUTORY CONTRACT                              MAXIMUM CURE AMOUNT**
 Commercial Lease dated November 30,
 2011 between Adelphia Group, Ltd. as                               $373,865.10
 landlord, and Divine Dining, LLC, as tenant,
 along with all written amendments and
 addendums thereto

 Franchise Agreement dated October 4, 2011
 between Roy Upshaw d/b/a Taco Casa, as                             $180,000.00
 franchisor, and Divine Dining, LLC, as
 franchisee, along with all written
 amendments and addendums thereto




** The Cure Amount represents the maximum amount necessary to cure all prepetition defaults under
the applicable contract and does not include any postpetition obligations of the estate.
